Citation Nr: 1633294	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  12-12 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina

THE ISSUES

1.  Entitlement to service connection for a liver disability.

2.  Entitlement to service connection for a colon disability.

3.  Entitlement to service connection for a skin disability.

4.  Entitlement to service connection for removal of the left testicle.

5.  Entitlement to an initial compensable evaluation for candida rash of the penis.

6.  Entitlement to an initial rating in excess of 40 percent for residuals of prostate cancer.

REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1966 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.   

In February 2013, the Veteran testified at a Regional Office hearing before a Decision Review Officer (DRO).  A transcript of that hearing has been associated with the claims file.

Regarding the claim for a skin disability, the Board notes that this claim was originally treated as one for residuals of soft tissue surgery.  However, at his DRO hearing, the Veteran clarified with respect to that claim that he had a number of growths removed from his skin.  See DRO Hearing Transcript at 9.  Accordingly, the Board has recharacterized and broadened the issue as reflected on the title page.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran initially requested a Travel Board hearing with the Board on his VA Form 9, but withdrew that request in a February 2013 statement.  38 C.F.R. § 20.704(e).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

At his February 2013 RO hearing, the Veteran testified that he had three colonoscopies, two involving polyp removal, and the record indicates that they were performed at Greenwood Endoscopy Center.  Although VA has obtained some records from this facility, they are only dated until March 2010, and VA treatment records note that the most recent colonoscopy was performed in March 2012.  Accordingly, records from Greenwood Endoscopy Center dated since March 2010 should be secured on remand.  Updated VA treatment records should also be obtained.

The Veteran contends that his liver, colon, and skin disabilities were caused by his exposure to Agent Orange and chemicals in service.  His service in the Republic of Vietnam has been confirmed; thus, he is presumed to have been exposed to Agent Orange.  Regarding the liver lesion, March 2006 post-service private treatment records show that an approximately 3 centimeter legion in the right lobe of the liver.  VA treatment records from 2010 to 2012 note a liver lesion of 2 centimeters found on CT.  Additionally, as noted above, the evidence of record demonstrates that the Veteran has had a number of colon polyps removed.  Finally, a July 2012 VA treatment record showed multiple keratoses, which were not addressed during the March 2012 skin examination to assess the severity of his candida rash of the penis.  Based on evidence of current disabilities and in-service herbicide exposure, examinations and medical opinions are warranted to determine the nature and etiology of these conditions.  

Additionally, the Veteran contends that his left testicle removal is related to his service-connected prostate cancer.  A March 2012 VA examination notes that the Veteran's left testicle was removed in 1984.  The examination did not provide an opinion on whether the condition is related to the Veteran's service-connected residuals of prostate cancer status-post radical prostatectomy.  Accordingly, an opinion regarding the etiology of this condition is also warranted.

Regarding the candida rash of the penis, at the February 2013 DRO hearing, the Veteran stated that he used steroid creams on his rash.  The last VA skin examination was in March 2012.  At that time, the examiner noted the Veteran was treated with Monistat cream, not a topical corticosteroid.  As the Veteran's testimony regarding his use of a steroid cream indicates that his condition may have worsened since the last VA examination, an updated VA examination is necessary.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997). 

Finally, the Veteran filed a timely notice of disagreement with the rating assigned to residuals of prostate cancer in the October 2010 rating decision.  Although the rating has since been increased to 40 percent in an April 2012 rating decision, this is only a partial grant of the benefit sought on appeal.  Accordingly, on remand, a Statement of the Case (SOC) must be furnished as to this issue, so that the Veteran may perfect his appeal as to this issue if he so chooses.  38 C.F.R. § 19.9(c); see Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue an SOC as to the issue of entitlement to an initial rating in excess of 40 percent for residuals of prostate cancer, including appellate rights.

2.  Obtain all outstanding VA treatment records.

3.  With any necessary assistance from the Veteran, obtain all outstanding private treatment records, to include records from Greenwood Endoscopy Center dated since March 2010, including the March 2012 colonoscopy report.

4.  Then obtain a VA examination to determine the current severity of the Veteran's candida rash of the penis and nature and etiology of any other skin disabilities.  The claims file should be reviewed by the examiner in conjunction with the examination.  Any necessary tests should be conducted.  The examiner is requested to describe the severity of the Veteran's candida rash of the penis.  

For any other skin disorder identified on examination, as well as multiple keratoses identified during July 2012 VA treatment, please opine as to whether it is at least as likely as not (50 percent or greater probability) that such disorder had its onset in service or is otherwise related to service, to include herbicide exposure therein.

A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.

5.  Then obtain a VA examination to determine the current nature and etiology of the Veteran's colon and liver disabilities.  The claims file should be reviewed by the examiner in conjunction with the examination.  Any necessary tests should be conducted.  

For any colon disorder identified on examination, as well as documented polyp removals during the appeal period, please opine as to whether it is at least as likely as not (50 percent or greater probability) that such disorder had its onset in service or is otherwise related to service, to include herbicide exposure therein.

For any liver disorder identified on examination, as well as documented 3 centimeter legion in the right lobe of the liver (see March 22, 2006 liver CT), please opine as to whether it is at least as likely as not (50 percent or greater probability) that such disorder had its onset in service or is otherwise related to service, to include herbicide exposure therein.
A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.

6.  Then obtain a medical opinion as to the etiology of the Veteran's left testicle removal.  The claims file should be reviewed by the examiner in conjunction with the examination.  No examination of the Veteran is necessary, unless the examiner determines otherwise.  The examiner is requested to please opine as to the following:

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's 1984 removal of the left testicle is related to service, to include herbicide exposure therein?

(b) Is it at least as likely as not that the Veteran's 1984 removal of the left testicle is any way related to his service-connected residuals of prostate cancer status-post radical prostatectomy?

A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.

7.  Then, after taking any additional development deemed appropriate, readjudicate the service connection issues on appeal, as well as the issue of entitlement to an initial compensable rating for candida rash of the penis.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




